1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ROBERT D. MUELLER, P.C.,

 8          Plaintiff-Appellant,

 9 v.                                                                                  NO. 31,208

10 KENNETH J. MASI, Individually,
11 and KENNETH J. MASI d/b/a
12 LEGEND HOMES,

13          Defendant-Appellee.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Carl J. Butkus, District Judge

16 Robert D. Mueller
17 Albuquerque, NM

18 Pro Se Appellant

19 Kenneth J. Masi
20 Albuquerque, NM

21 Pro Se Appellee

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 JONATHAN B. SUTIN, Judge




                                           2